MILLER, Presiding Judge,
concurring.
I concur with Judge Young’s opinion.
In attempting to reach the true meaning of the Hughes Anti-Secrecy Act and determine whether the DHC’s are public records within the language of said Act “[i]t cannot be presumed that our lawmakers expect their enactments to be applied in an illogical or absurd manner. Pryor v. State, (1973) 260 Ind. 408, 296 N.E.2d 125, 127; In re the Adoption of Jackson, (1972) 257 Ind. 588, 277 N.E.2d 162, 164.” City of Indianapolis v. Ingram, (1978) Ind.App., 377 N.E.2d 877, 884. If we were to accept the reasoning of the dissenting opinion we would, in effect, be declaring all internal and confidential investigative reports, including records of confidential informants, to be public records. Most significantly, as noted by Judge Young, Acts 1945, ch. 120, § 3, p. 251 (Burns’ Ann.St. § 60-1503), a statute relating to the promulgation of rules' by state agencies and in effect at the time of the passage of the Hughes Anti-Secrecy Act expressly provided that the word “rule” did not include “resolutions or directions of any agency relating solely to internal policy, internal agency organization or internal procedure which do not have the force of law.” There is certainly a strong presumption that our Legislature, when it enacts a particular piece of legislation, is aware of existing statutes on the same subject matter. Economy Oil Corp. v. Indiana Department of State Revenue, (1974) 162 Ind.App. 658, 321 N.E.2d 215, 218.
I cannot attribute to our Legislature an intent to force police agencies to make available as public records all the internal records and reports of their investigations, which records and reports necessarily must be kept for effective law enforcement. To reach such a result in this case would be wholly illogical and absurd.